Citation Nr: 1723696	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-10 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for sinusitis prior to January 19, 2017.   

2.  Entitlement to an initial disability rating in excess of 30 percent for sinusitis after January 19, 2017.   

3.  Entitlement to service connection for psoriasis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to August 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2007 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The increased rating claim for sinusitis was remanded by the Board in November 2010 for issuance of a Statement of the Case.  The appeal was returned to the Board, and, in May 2016, the Board remanded the increased rating claim and the claim for service connection for psoriasis for additional development.  As previously explained in the May 2015 remand, in a July 2011 VA Form 9, the Veteran requested a Board hearing; however, as set forth in an April 2016 letter, she requested that her case be decided on the record without a hearing.  Accordingly, the Board considers her request for a hearing withdrawn pursuant to 38 C.F.R. § 20.704(e) (2016).  


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's sinusitis more nearly approximates a disability manifested by more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting; she has not undergone any sinus surgeries, radical or otherwise, and her sinusitis therefore does not more nearly approximate a disability manifested by radical surgery with chronic osteomyelitis or near-constant sinusitis after repeated surgeries.

2.  The Veteran's psoriasis is related to service.



CONCLUSIONS OF LAW

1.  Prior to January 19, 2017, the criteria for an initial 30 percent rating, but no higher, for sinusitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.§ 4.97, Diagnostic Code 6513 (2016).

2.  After January 19, 2017, the criteria for an initial disability rating in excess of 30 percent for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).

3.  The criteria for entitlement to service connection for psoriasis have been met. 
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Regarding the service-connection claim for psoriasis, the Board is awarding service connection, which constitutes a full grant of the benefit sought on appeal.  Therefore, any deficiency of notice or assistance is harmless.

For the increased rating claim, it is recognized that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Here, the Veteran received adequate notice in October 2005 and March 2006 letters, the latter of which is found in the Veteran's electronic claims file in Virtual VA (VVA).  Furthermore, this appeal stems from a disagreement with the initial rating assigned by the RO after service connection for sinusitis was awarded.  The Federal Circuit and the U.S. Court of Appeals for Veterans Claims have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, all relevant evidence necessary for an equitable resolution of the initial rating claim that has been sufficiently identified has been obtained to the extent possible.  In this regard, the record contains communications from the Veteran, as well as service treatment records, VA treatment and examination reports, and private treatment records.  There is no indication that there is any missing evidence that would be relevant to this issue, as she did not respond to the June 2016 letter from the Agency of Original Jurisdiction (AOJ) that requested that she identify and, if needed, provide authorization forms for any treatment she may have received from VA and non-VA healthcare providers.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Additionally, the Veteran was provided with two VA examinations for sinusitis in November 2005 and January 2017.  The Board finds that, collectively, the two VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  The reports are sufficient so as to facilitate an informed assessment of sinusitis throughout the appeal period, especially as it pertains to the potentially applicable rating criteria, and there is no duty to obtain yet another VA examination.  See 38 C.F.R. §§ 3.327, 4.2 (2016).

The Board is also satisfied that there has been substantial compliance with the Board's prior remands of November 2010 and May 2016.  See Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order).  With respect to the May 2016 remand, the Veteran was asked to identify all outstanding VA and non-VA treatment records in a June 2016 letter.  Furthermore, to the extent that the Board remanded for a new VA examination of sinusitis, she was examined in January 2017.  Significantly, pursuant to the remand directives, the examiner reviewed the electronic claims file in the Veterans Benefits Management System (VBMS) and VVA and provided information on the occurrence of incapacitant episodes, the occurrence of non-incapacitating episodes, and any relevant history of sinus surgeries.  Thus, substantial compliance having been demonstrated, the Board may proceed to adjudicate the appeal. 

In light of the above, the Board finds that VA has satisfied its duty to inform and assist the Veteran in this case, and any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board adjudication of her increased rating claim at this time.

II.  Initial Ratings for Sinusitis

The Veteran's sinusitis is presently evaluated under Diagnostic Code 6513 as noncompensably (zero percent) disabling prior to January 19, 2017, and as 30 percent disabling thereafter.  

Under the applicable rating criteria, a noncompensable evaluation is warranted for chronic maxillary sinusitis that is detected by X-ray only.  38 C.F.R. § 4.97, Diagnostic Code 6513 and General Rating Formula for Sinusitis.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (that is, lasting for four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 30 percent evaluation is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (that is, lasting from four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 50 percent evaluation is warranted for sinusitis following radical surgery with chronic osteomyelitis, or near-constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  A Note to the rating criteria defines an incapacitating episode of sinusitis as "one that requires bed rest and treatment by a physician."  Id.

After reviewing the record, the Board finds that the Veteran has met the criteria for a 30 percent rating for sinusitis throughout the entire appeal period, not just from the date of the January 2017 VA examination report as initially determined by the AOJ.  In this regard, it is significant to notes that the examination report itself describes symptoms that preceded the date of the examination by 12 months.  See January 2017 examination report (noting "7 or more" non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent or crusting in the "past 12 months").  Furthermore, the only other VA examination of record during the appeal period is from November 2005.  That examination, which only enumerated the number of incapacitating episodes and failed to specifically address the number of non-incapacitating episodes, did expressly note her symptoms of sinusitis that are comparable in severity and frequency to those documented in 2017, i.e. of non-incapacitating episodes occurring at least seven times a year.  See November 2005 VA examination report ("She states . . . [s]inusitis occurs constantly . . . . She has headaches with the sinus attacks . . . [and] has suffered from interference with breathing through the nose and purulent discharge from the nose."  (Emphasis added).  As the evidence indicates frequently occurring non-incapacitating episodes yearly of sinusitis with headaches, pain, and purulent or crusting prior to January 19, 2017, the Board resolves doubt in the Veteran's favor and finds that the criteria for a 30 percent rating have been met throughout the entire appeal period. 

However, in ascertaining whether the criteria for a rating in excess of 30 percent have been met during the appeal period, the evidence fails to show that the Veteran has undergone any sinus surgeries.  As mentioned above, the criteria for the next higher, 50 percent rating for sinusitis contemplates sinusitis "[f]ollowing radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and purulent discharge or crusting after repeated surgeries."  (Emphasis added).  Thus, in order to more nearly approximate the criteria for a higher rating, the record would need to demonstrate symptoms unrelieved by surgery.  Here, she expressly denied having undergone sinus surgery, radical or otherwise, in the January 2017 examination report.  Thus, the Board finds that the criteria for a 50 percent rating have not been more nearly approximated at any time throughout the appeal period.  


III.  Service Connection for Psoriasis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the AOJ conceded that the Veteran met the elements for service connection for psoriasis.  See March 2007 Supplemental Statement of the Case ("A VA examination was conducted on January 19, 2017 and accompanied by a careful review of your claims file. The clinician reported a diagnosis of psoriasis and connected the condition to your military service.").  However, the AOJ nonetheless denied service connection because it was determined that "we cannot give you a separate evaluation for your psoriasis since you are already service connected for dyshidrotic eczema. To do so would be in violation of the pyramiding rule."  

Incongruously, even though the issue of an initial rating is a downstream issue once a service-connection has been allowed, the AOJ stated that "your psoriasis is now included in your evaluation for service connected dyshidrotic eczema, which now reads as dyshidrotic eczema and psoriasis, 10 percent disabling."   It is important to note that the contemporaneous March 2017 rating decision and notice letter make no reference of any favorable finding with regard to the Veteran's underlying service-connection claim, and the March 2017 Supplemental Statement of the Case expressly listed its decision that "[s]ervice connection for psoriasis is denied."  Thus, it appears the AOJ continued to deny service connection for psoriasis solely because it was the opinion of the rater that a grant of service connection would not result in a separate rating from her already service-connected eczema.

The Board finds that the AOJ's decision to deny service connection under the sole basis that the Veteran would not, in the AOJ's estimation, be entitled to a separate rating is in error.  The issue of service-connection for psoriasis is a separate legal inquiry than whether she is entitled to a separate rating for such disability.   Inasmuch as it is a well-established policy that VA may not compensate the Veteran twice for the same symptoms, 38 C.F.R. § 4.14 merely prohibits evaluating the same manifestation under different diagnoses.  See 38 C.F.R. § 4.14 (noting that "the evaluation of the same manifestation under different diagnoses [is] to be avoided").  

In Amberman v. Shinseki, the Federal Circuit recognized that separately diagnosed conditions could indeed be service connected but could not be separately rated unless they resulted in different manifestations.  570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").  Furthermore, the Federal Circuit found that it was possible evidence could be received that reflected that two conditions resulted in different manifestations, thus allowing the two conditions to be separately rated.  Id.  For example, in Amberman, the Federal Circuit stated that "bipolar affective disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability."  Id. 

In this case, the Board notes that psoriasis is a separate diagnosis from her already service-connected eczema.  Furthermore, the evidence of record establishes that her current diagnosis of psoriasis is related to service.  See January 2017 VA examination report and positive nexus opinion (concluding that psoriasis "was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness").  Therefore, the Board finds that a separate grant of service connection for psoriasis is warranted and that it is for the RO to determine in the first instance, through a duly executed rating decision, the downstream issues of (1) whether her psoriasis may result in different symptoms than those of her eczema so as to warrant a separate compensable rating and (2) the assignment of an effective date for the award of service connection for this diagnosis. 


ORDER

Prior to January 19, 2017, an initial disability rating of 30 percent, but no higher, is granted for sinusitis, subject to the criteria applicable to the payment of monetary benefits.

After January 19, 2017, an initial disability rating in excess of 30 percent for sinusitis is denied.

Service connection for psoriasis is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


